Title: From Thomas Jefferson to the House of Representatives, 1 March 1803
From: Jefferson, Thomas
To: House of Representatives


          
             Gentlemen of 
              the House of Representatives
            
          
          According to the request stated in your resolution of December 20th. I communicated to you such returns of the Militia of the different states as had then been recieved. since that date returns have been recieved from New Hampshire, Massachusets, Connecticut, New York, North Carolina, Georgia and Kentucky, which are now transmitted to you. 
          
            Th: Jefferson
            Mar. 1. 1803.
          
        